Citation Nr: 1136353	
Decision Date: 09/27/11    Archive Date: 10/03/11

DOCKET NO.  09-17 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a disability rating in excess rating in excess of 20 percent for a thoracolumbar spine disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran's active military service extended from February 1986 to July 1986 and from August 1990 to June 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied entitlement to a disability rating in excess of 20 percent for the Veteran's service-connected low back strain.  

In July 2010, the veteran testified at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of his testimony is associated with the claims file.  

The case was previously before the Board in September 2010, when it was remanded for examination of the Veteran.  The requested development has been completed.  

The October 2007 RO rating decision which established service connection phrased the Veteran's low back disability as "low back strain," and rated it under Diagnostic Code 5237.  The August 2007 Compensation and Pension examination report indicated a diagnosis of degenerative disc disease of the lumbosacral spine which was related to the back strain during service.  Degenerative disc disease (intervertebral disc syndrome) is rated under Diagnostic Code 5243.  The Board has rephrased the disability at issue more generally to account for both diagnoses.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDING OF FACT

The thoracolumbar spine disability is not manifested by ankylosis; forward flexion of 30 degrees of less; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for the service-connected thoracolumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a Diagnostic Codes 5237, 5243 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice for his claim for an increased disability rating for his service-connected low back disability by a letter dated April 2008.  This notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim, the relative duties of VA and the claimant to obtain evidence, and notification of the laws regarding degrees of disability and effective dates.  This letter also substantially complied with the requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was subsequently provided an additional notification letter in October 2008, and the claim readjudicated in the May 2009 Statement of the Case.  

VA has obtained service treatment records; VA treatment records; private medical test records; multiple VA examination reports; assisted the appellant in obtaining evidence; and afforded him the opportunity to present testimony, statements and evidence.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file and he has not contended otherwise.

In any event, the appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Accordingly, the appellant is not prejudiced by a decision at this time.



II.  Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity resulting from a disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.

When there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  Consistent with the facts found, separate ratings can be assigned for separate periods of time, a practice known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  Id.

It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor, 38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In determining a disability evaluation, the VA has a duty to acknowledge and consider all regulations that are potentially applicable based upon the assertions and issues raised in the record, and to explain the reasons used to support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The criteria for rating disabilities of the spine is found under a General Rating Formula for Diseases and Injuries of the Spine under Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  The disability ratings for the thoracolumbar spine are assigned with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease as follows:

For unfavorable ankylosis of the entire spine (100 percent);

For unfavorable ankylosis of the entire thoracolumbar spine (50 percent);

Forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine (40 percent);

For forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent).  

38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

When evaluating diseases and injuries of the spine, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2)

In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion as noted.  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (3).

Range of motion measurements are to be rounded off to the nearest five degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (4).  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5).  

Disability of the thoracolumbar and cervical spine segments are to be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (6) (2010).

The Veteran's spine disability is rated under Diagnostic Code 5237 for lumbosacral strain.  However, the 2007 VA Compensation and Pension examination indicates the presence of degenerative disc disease, which is rated under Diagnostic Code 5243.  The regulations instruct to evaluate intervertebral disc syndrome (preoperatively or postoperatively) either under the General Rating Formula of Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  A 10 percent rating contemplates incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent rating contemplates incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating contemplates incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

An incapacitating episode is "a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, Diagnostic Code 5243, formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).  The evidence does not show that he has ever had any incapacitating episodes resulting from his service-connected spine disabilities that required bed rest prescribed by a physician and treatment by a physician.  Despite the Veteran's claimed symptoms of back and neck pain and limited motion, he does not indicate any interference with his employment.  As such, rating the Veteran's spine disabilities based on incapacitating episodes is not warranted.  

III.  Evidence and Analysis

The Veteran filed his original claim for service connection for a low back disability in 2004.  In an October 2007 rating decision, service connection was granted and a 10 percent disability rating was assigned, effective April 2004.  The Veteran was notified of the grant of service connection by a letter dated February 2008.  In March 2008, the Veteran submitted a written statement which said "I am requesting an increase in my S/C disability.  I receive 10% for my lower back.  I have been seen at the VA Outpatient Clinic . . .  and the problem is getting severe."  

VA treatment records were obtained and another VA Compensation and Pension examination was conducted in May 2008.  

In May 2008, a VA Compensation and Pension examination of the Veteran was conducted.  He reported complaints of throbbing low back pain for periods of twenty minutes up to twice a day.  He indicated that the pain could happen from one to six times a week and that the pain did radiate "anteriorly to knee and to foot," with symptoms of numbness and tingling.  The Veteran reported incapacitating episodes 10 times in a 12 month period.  However, review of treatment records does not indicate the presence of incapacitating episodes that required bed rest prescribed by a physician and treatment by a physician as defined at 38 C.F.R. § 4.71a, Diagnostic Code 5243, formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).  Physical examination revealed tenderness and pain on motion of the spine.  There was no evidence of spasm, atrophy, guarding or weakness.  Posture and gait were normal.  Sensation examination of the lower extremities was normal.  Range of motion testing of the thoracolumbar spine revealed:  forward flexion to 45 degrees with pain beginning at 35 degrees; extension to 20 degrees with pain beginning at 15 degrees; right lateral flexion to 25 degrees with pain at the end point; left lateral flexion to 10 degrees with pain at the end point; right rotation to 15 degrees with pain beginning at 10 degrees; and left rotation to 15 degrees with pain at the end point.  The Veteran reported being employed as a cab driver.  The examiner indicated that the Veteran's service-connected back pain had moderate affect on his ability to do chores and prevented him from shopping, sports, exercise, and travelling.  This seems questionable, as the Veteran maintained employment as a taxi cab driver.  In conjunction with the Compensation and Pension examination, imaging and nerve conduction studies were conducted by private facilities.  The May 2008 private magnetic resonance imaging (MRI) examination revealed a normal lumbar spine.  The May 2008 nerve conduction studies were consistent with mild sensory polyneuropathy.  The diagnosis was simply "low back pain."  

A June 2008 VA outpatient treatment record reveals treatment for right toe infection.  This record also noted low back pain and that the Veteran reported that he was in the process of changing jobs.  

In a June 2008 rating decision an increased disability rating of 20 percent was granted for the service-connected low back disability effective March 2008, the date of the Veteran's claim.  A June 2008 letter notified the Veteran of the increased disability rating and the effective date.  A few weeks later, in June 2008, the submitted a statement which said, "I am requesting an increase in my S/C disability.  I receive 20 % for my back problems and the disability is getting severe.  I have been treated for this disability at the VA Outpatient Clinic, Chattanooga, TN by Dr. Scott."  

A July 2008 VA treatment record indicated the presence of mild degenerative changes in the thoracic spine being noted on chest x-ray examination along with an assessment of muscular low back pain.  Another July 2008 VA treatment record reveals that the Veteran reported complaints of low back pain and that his prescribed pain medication was not strong enough.  In August 2008, the Veteran sought treatment for low back pain on a walk-in basis.  He was seeking an excuse note for work based on his reported symptoms of back pain. 

In September 2008, the RO denied entitlement to a disability rating in excess of 20 percent for the Veteran's service-connected low back disability.  The Veteran was notified by a letter dated October 2008.  In October 2008, he filed a Notice of Disagreement with the October 2008 notification letter.  

A July 2009 VA outpatient treatment record reveals that the Veteran was seen for a routine checkup.  He reported complaints of low back pain and he had been driving a cab but that he had was not working since last year.  Straight leg raising testing was positive.  The assessment was muscular low back pain and "scoliosis now noted - not seen prior."  

In July 2009 a VA physical therapy consultation was conducted.  The Veteran reported on and off back pain for the last five years, but that recently he had three weeks of throbbing back pain.  He reported tingling and numbness in his left foot.  The Veteran ambulated without gait deviation or the need of an assistive device.  No guarding was observed on walking, sitting, or standing.  Mild guarding was noted on sitting up from supine position.  Tenderness to palpation of the lumbar spine was noted.  Range of motion testing of the thoracolumbar spine was conducted and revealed some limitation of motion due to pain, but the results were presented in percentages not degrees as required by the rating criteria.  While the Veteran reported numbness and tingling in the lower extremities, sensation testing was intact, and muscle strength was normal.

An August 2009 VA treatment record indicated that the Veteran was present for "drivers / chauffeurs permit process form to be filled out.  [Patient] will be driving a cab.  [Patient] has been a cab driver, now police / city requiring."  

An August 2010 VA treatment record indicated intermittent muscular low back pain on the problem list, but the Veteran was pursuing treatment for other ailments at that time.  

In September 2010, the most recent VA Compensation and Pension examination of the Veteran was conducted.  The Veteran's reported employment history was:  anesthesia technician until 1998; machine operator until 2001; worked at DuPont in 2003; cab driver for two years, then intermittently until 2005; and currently a medical transport driver for the past 2 years.  He reported complaints of low back pain with severe flare ups every few weeks, usually at the end of a long day.  No history of numbness or paresthesias was noted.  He did report symptoms of tingling in the left foot and leg.  No abnormal spinal contour was noted and there was no evidence of ankylosis.  Physical examination revealed no evidence of tenderness, spasm, atrophy, guarding or weakness.  Posture and gait were normal.  Sensation examination of the lower extremities was normal.  Range of motion testing of the thoracolumbar spine revealed:  forward flexion to 75 degrees; extension to 10 degrees; lateral flexion to 20 degrees, bilaterally; and rotation to 15 degrees, bilaterally.  There was objective evidence of pain on active range of motion, but no evidence of limitation after repetitive range of motion.  Sensory examination of the lower extremities was normal.  X-ray examination of the lumbar spine revealed minimal degenerative changes.  The diagnosis mild degenerative disc disease of the lumbar spine with associated low back pain.  

In a September 2011 written brief, the Veteran's representative noted that the recent VA Compensation and Pension examination was conducted with the tenor of being an examination to establish service connection, when the Veteran was already service-connected for a low back disability.  The Board acknowledges while the examination report is phrased in terms of an examination for service connection, it does provide all of the medical evidence necessary to rate the Veteran's service-connected low back disability.  It is adequate for rating purposes and ordering another examination in not warranted.  

In July 2010, the Veteran presented sworn testimony at a hearing before the undersigned.  He testified that he had symptoms of back pain with tingling in his leg.  He testified that he could not walk as far as he used to because of his back pain and that he could not work two jobs like he used to.  

The objective medical evidence of record does not show that the service-connected thoracolumbar spine disability results in forward flexion to 30 degrees of less.  All evidence of record indicates that there is no ankylosis of the thoracolumbar spine.  Accordingly, the preponderance of the evidence is against the claim for a disability rating in excess of 20 percent for a thoracolumbar spine disability; a rating greater than 20 percent is not warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. Part 4, §4.71a, Diagnostic Codes 5237, 5243.

At the May 2008 VA Compensation and Pension examination the Veteran reported incapacitating episodes 10 times in a 12 month period.  However, review of treatment records does not indicate the presence of incapacitating episodes that required bed rest prescribed by a physician and treatment by a physician as defined at 38 C.F.R. § 4.71a, Diagnostic Code 5243, formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).

The preponderance of the evidence is against the claim for a disability rating in excess of 20 percent for a thoracolumbar spine disability; a rating greater than 20 percent is not warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. Part 4, §4.71a, Diagnostic Codes 5237, 5243.

IV.  Other Considerations

Diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  VA regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology. 38 C.F.R. § 4.40 (2004). "[F]functional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).

The Veteran reports symptoms of tingling in his left leg.  Nerve conduction studies conducted in May 2008 were consistent with mild sensory polyneuropathy.  However, all physical sensation examination is normal.  There is no evidence of bowel of bladder impairment and separate evaluation of neurologic abnormalities is not warranted.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

In evaluating the Veteran's claim, the application of a higher disability evaluation based on functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59 has been considered.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran has complaints of radiating pain and limited motion.  This functional impairment, however, is considered by the disability rating assigned above.  Generally, the degrees of disability specified by the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

The Board is required to consider the effect of pain and weakness when rating a service connected disability.  38 C.F.R. §§ 4.40, 4.45 (2002); DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, in Sanchez-Benitez v. West, the Board discussed the veteran's disability and stated that the "nature of the original injury has been reviewed and the functional impairment that can be attributed to pain or weakness has been taken into account. 38 C.F.R. §§ 4.40, 4.45."  The Court held that "this discussion by the Board, with direct citation to sections 4.40 and 4.45, satisfies any obligation of the BVA to consider these regulations while rating the appellant's" disability. Sanchez-Benitez v. West,  13 Vet. App. 282 (1999).  

Consideration has also been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service.  An extra-schedular evaluation is warranted where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization. Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular evaluations are adequate as the diagnostic criteria adequately address the severity and symptomatology of the Veteran's service-connected spine disabilities.  Higher schedular evaluations under the assigned diagnostic codes are available upon a showing of additional symptomatology.  The evidence does not show any periods of hospitalization for treatment of his service-connected spine disabilities and there is no evidence that these disabilities result in any interference with employment.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required. See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).

Last, a claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  None of the VA examinations of record indicate that the Veteran is unemployable due to his service-connected spine disability.  Accordingly, consideration of TDIU pursuant to Rice is not warranted.  

The preponderance of the evidence is against the claim for a disability rating in excess of 20 percent a thoracolumbar spine disability; there is no doubt to be resolved; and an increased rating is not warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. Part 4, §4.71a, Diagnostic Codes 5237, 5243.


ORDER

A disability rating in excess rating in excess of 20 percent for a thoracolumbar spine disability is denied.  



____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


